DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the toner box” in the first line of the claim.  However, “a first toner box” and “a second toner box” have previously been set forth.  Therefore, it is not clear as to which toner box claim 6 is referring, which renders claim 6 indefinite.
For examination purposes, the indefinite language in claim 6 will be interpreted as “the first toner box”.
Claim 9 recites “the first toner box is movable among the coupling position, the decoupling position, and a separable position” in the 3rd-to-last paragraph of the claim, and then recites “the waste toner box is located at the separatable position” in the 2nd-to-last paragraph of the claim (emphasis added).  This is confusing, because it is not clear if Applicant intends for the “separable position” and “separatable position” to refer to the same position.  If this is the case, then is it the first toner box or the waste toner box that is movable to this position?  If they are not the same position, then “the separatable position” lacks proper antecedent basis.
Additionally, the 2nd to last paragraph of claim 9 recites “wherein a distance between the first supply device and the first receiving part where the waste toner box is located at the separatable position is greater than - 72 -said distance where the first toner box is located at the decoupling position” (emphasis added).  This is confusing, because the first supply device and the first receiving part are located on the first toner box, not the waste toner box.  It does not make sense to claim relative distances between the first supply device and first receiving part of the first toner box based on the position of the waste toner box.
To add further confusion, claim 10 (dependent upon claim 9) recites “wherein the first toner box is rotatable among the coupling position, the decoupling position, and the separatable position” (emphasis added).  Note that claim 9 sets forth that the first toner box is movable among a “separable” position and others, not a “separatable” position.  
As such, claims 9-10 are rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2010/0247142, hereinafter “Kikuchi”).
Regarding claim 1, Kikuchi teaches an image forming apparatus 100 (Fig. 1A) comprising: 
a main body 110 (Fig. 1B); 
a drawer 31 (Fig. 6A [0042]) movable between an inner position (position shown in Fig. 10b) where the drawer is located inside the main body and an outer position (position shown in Fig. 10a) where the drawer is located outside the main body; 
a first cartridge 32Y supported by the drawer 31 and including a first photosensitive drum 32a (Fig. 2 [0041-0042]); 
a first toner box 33Y (Fig. 2) configured to supply toner to the first cartridge ([0046]) and rotatable between a first posture (posture of 33Y shown in Fig. 11A) and a second posture (posture of 33Y shown in Fig. 10b); 
a second cartridge 32M supported by the drawer 31 and including a second photosensitive drum 32a (Fig. 2 [0041-0042]); and 
a second toner box 33M (Fig. 2) configured to supply toner to the second cartridge ([0046]) and rotatable between a third posture (posture of 33M shown in Fig. 11A) and a fourth posture (posture of 33M shown in Fig. 10b); 
wherein the drawer 31 is movable from the inner position to the outer position when the first toner box is located in the second posture and the second toner box is located in the fourth posture (see Figs. 10a-10b), while the drawer is immovable from moving from the inner position to the outer position when the first toner box is located in the first posture and the second toner box is located in the third posture (see Figs. 6B and 10a and [0056, 0058]; regulation portion 80c on the main body of the apparatus regulates the movement of portion 31l on drawer 31 such that the drawer can only be extracted when it is in the posture shown in Fig. 10, i.e., when 33Y is in the 2nd posture and 33M is in the 4th posture).
Regarding claim 2, Kikuchi teaches the image forming apparatus according to claim 1, wherein the first toner box 33Y and the second toner box 33M are rotatable about an axis 34a extending in an axis direction (into/out of the page) where the first toner box and the second toner box are arranged (Figs. 10a-10b [0071]).
Regarding claim 3, Kikuchi teaches the image forming apparatus according to claim 2, wherein the first cartridge 32Y includes a first receiving part 32l (Fig. 3a), and the first toner box 33Y includes a first supply device 33e1 (Fig. 5a) configured to couple with the first receiving part ([0063]), wherein the second cartridge 32M includes a second receiving part 32l (Fig. 3a), and the second toner box 33M includes a second supply device 33e1 (Fig. 5a) configured to couple with the second receiving part ([0063]).
Regarding claim 8, Kikuchi teaches the image forming apparatus according to claim 2, wherein the axis 34a is disposed outside the first toner box 33Y and the second toner box 33M (Fig. 2).
Regarding claim 11, Kikuchi teaches the image forming apparatus according to claim 1, wherein the first cartridge comprises: a developing device 33Y comprising a developing roller 33b (Figs. 5a-5b [0046]), the developing device being disposed so that the developing roller 33b faces the first photosensitive drum 32a (Fig. 2); a frame 32d (Figs. 3a-3b) configured to rotatably support the first photosensitive drum 32a (Fig. 3a) and to swingably support the developing device 33Y (32d supports 33Y via recesses 32la, Fig. 3a [0044], and 200 swings between the positions shown in Figs. 10b and 11a); and an elastic member 37 disposed between the developing device 33Y and the frame 32d (Figs. 3 and 18 [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)	 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2010/0247142) in view of Yoon et al. (US 2007/0059048, hereinafter “Yoon”).
Regarding claim 6 as best understood, Kikuchi teaches the image forming apparatus according to claim 1, but fails to teach wherein the first toner box includes an auger.
All of the toner boxes of Murakami contain feeding members 33f which appear to be sheet members (Fig. 2 [0046]).
Yoon teaches a similar toner box 30 (Figs. 2-3) containing augers 35-36 in addition to ribs b1 and b2 ([0034]).
Based on the teachings of Yoon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize augers and ribs in the first toner box of Kikuchi.  One would have been motivated to make this modification in order to evenly supply toner onto a toner supplying roller without being concentrated at certain parts of the toner supplying roller, thereby improving the quality of a printed image (Yoon [0049]).

Allowable Subject Matter
Claim(s) 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852